Title: From George Washington to William Livingston, 16 February 1778
From: Washington, George
To: Livingston, William



Sir,
Head Quarters [Valley Forge] Feby 16 1778

I had the honor of writing to you a day or two ago, and transmitting a letter from the committee of Congress now at Camp, containing a representation of the present alarming distresses of the army for want of provisions: They press upon us with such increasing violence, and threaten such fatal consequences, unless the most vigorous measure be persued to effect an immediate remedy, that I have thought proper to send Mr Tilghman, in case any accident should have happen’d to those letters, to give you a just picture of our situation, and, with your aid and concurrence to take the most effectual methods for procuring us a speedy, though temporary relief, from the magazines which have been established in your state. I have the honor to be With much esteem & Respect Sir Yr most Obedt servt

G.W.

